Police Pensions — Refunds A city can adopt an ordinance to provide for the refund of any contribution to the police "Pension and Retirement System" in accordance with provisions of 11 Ohio St. 541k [11-541k] (1968).  The Attorney General has had under consideration your letter of recent date wherein you, in effect, ask the following question: Can a city adopt an ordinance to provide for the refunding of contributions to the Pension and Retirement System to an officer when upon his resignation there was no ordinance in effect providing for the refund of the officer's contributions? Title 11 Ohio St. 541k [11-541k] (1968), provides in pertinent part: ". . . Any such city or town is also authorized and empowered to provide in its ordinances relating to its Pension and Retirement System for the return of any contribution made to its Pension and Retirement System by any policemen, . . . where any such policeman has served in the Police Department of any such city or town for a period of more than one (I) year and contributed to said fund for said period of time and served less than twenty (20) years in Police Departments of cities and towns of this State. . . ." The Attorney General is of the opinion that your question be answered in the affirmative, in that a city can adopt an ordinance providing for the refunding of any contribution to the police "Pension and Retirement System" in accordance with provisions of 11 Ohio St. 541k [11-541k] (1968), even though such ordinance was not in effect at the time of the contributor's resignation.  (Duane Lobaugh)